DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 has considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,6, 9-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,282,769 in view of Ji (US 2015/0064899). 
Regarding claim 1 of pending application, US Patent teaches an integrated chip structure (see claim 1’s preamble), comprising: 
a standard contact (refer to standard via) disposed on a substrate (see line 2); 
an oversized contact (refer to oversized via) laterally separated from the standard contact, wherein the oversized contact has a larger width than the standard contact (see lines 3-6); 
an interconnect wire vertically contacting the oversized contact (see lines 7-8); 
a through-substrate via (TSV) vertically extending through the substrate, wherein the TSV physically and vertically contacts the oversized contact or the interconnect wire (see lines 12-14); and 
wherein the TSV vertically overlaps the oversized contact or the interconnect wire over a non-zero distance (see claim 10. NOTE: the TSV punctures the top surface of the oversize via or a top surface of the interconnect wire which causing an overlap  the top surface of the oversize via or a top surface of the interconnect wire via a non-zero distance).
US Patent does not mention the standard contact disposed within a dielectric structure on the substrate; and the oversized contact disposed within the dielectric structure.
Ji teaches the same field of an endeavor wherein a standard contact (refer to a second 143 from left to right) disposed within a dielectric structure (130U) on the substrate (110); and an oversized contact (refer to a first 143 from left to right) disposed within the dielectric structure (130U).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the standard contact disposed within a dielectric structure on the substrate; and the oversized contact disposed within the dielectric structure as taught by Ji in the teaching of US Patent so that it provides an electrical insulation between two adjacent conductive contacts.
Claim 2’s pending application includes features of claim 1 of US Patent (see lines 9-19). NOTE: since US Patent claims the TSV width is smaller than the width of the oversized via and the top surface is laterally extending pat opposing edges of the bottom surface of the TSV. Thus, the TSV is arranged with the sidewalls of the oversized contact).
Claim 3’s pending application includes features of claim 5 of US Patent.
Claim 6’s pending application includes features of claim 6 of US Patent.
Regarding claim 9 of the pending application, US Patent teaches an integrated chip structure (see claim 1’s preamble), comprising: 
a standard via disposed along a first side of a substrate (see lines 2); 
an oversized via disposed along the first side of the substrate and laterally separated from the standard via, wherein the oversized via has a larger width than the standard via (see lines 3-6); 
a first interconnect wire vertically contacting the oversized via (see line 7); and a through-substrate via (TSV) extending through the substrate, wherein the TSV physically contacts the oversized via or the first interconnect wire (see lines 9-14).
US Patent does not mention a second interconnect wire vertically contacting the standard via and laterally separated from the first interconnect wire, the first interconnect wire and the second interconnect wire being a same vertical distance from the first side of the substrate.
Ji teaches the same field of an endeavor wherein a second interconnect wire (refer to the second 141 from left to right) vertically contacting the standard via (refer to a second 143 from the left to right) and laterally separated from the first interconnect wire (refer to the first 141 from left to right), the first interconnect wire and the second interconnect wire being a same vertical distance from the first side of the substrate (See fig. 1B).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a second interconnect wire vertically contacting the standard via and laterally separated from the first interconnect wire, the first interconnect wire and the second interconnect wire being a same vertical distance from the first side of the substrate as taught by Ji in the teaching of US Patent so that it transmit/receive electrical signals (See par. 50).
	Regarding claim 10, US Patent and Ji teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ji teaches an imaginary horizontal line (refer to horizontal surface of 130L), which is parallel to the first side of the substrate, extends through sidewalls of the standard via and the oversized via (see fig. 1B).  
Regarding claim 11, US Patent and Ji teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ji teaches an imaginary horizontal line (refer to horizontal surface of 130L), an imaginary horizontal line, which is parallel to the first side of the substrate, extends through sidewalls of the TSV and either the oversized via or the first interconnect wire (see fig. 1B).
Regarding claim 13, US Patent and Ji teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, US Patent teaches bottommost surface of the TSV physically contacts the oversized via or the first interconnect wire; and wherein a top of the oversized via and a bottom of the oversized via both have larger widths than the bottommost surface of the TSV (see lines 9-14 of claim 1).
Regarding claim 14, US Patent and Ji teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, an ILD layer (130U) disposed on the substrate and laterally surrounding the standard via (refer to second 143 from left to right), wherein the oversized via(refer to first 143 from left to right) completely separates the TSV from the ILD layer.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 11,282,769 in view of Choi (US 2019/0198426). 
Regarding claim 15 of the pending application, US Patent method of forming an integrated chip structure (se claim 11’s preamble), comprising:
forming an interconnect wire within a first inter-level dielectric (ILD) layer formed along a first side of a substrate (see lines 3-5); 
forming a second ILD layer along the first side of the substrate (see line 6); etching the second ILD layer to form a standard via hole and an oversized via hole, the oversized via hole being wider than the standard via hole (see lines 6-10); 
etching the substrate and the interconnect wire or the oversized via to form a through- substrate via (TSV) opening extending through the substrate and into the interconnect wire or the oversized via (see lines 11-15); and
forming one or more conductive materials within the TSV opening to define a through- substrate via (TSV) (see lines 15-16).
US Patent does not mention forming a conductive material within the standard via hole and the oversized via hole to form a standard via within the standard via hole and an oversized via within the oversized via hole.
Choi teaches the same field of an endeavor wherein forming a conductive material within the standard via hole and the oversized via hole to form a standard via within the standard via hole and an oversized via within the oversized via hole (see figs. 10-11).
Thus, it would have been obvious to one having ordinary skills before the invention was made to include forming a conductive material within the standard via hole and the oversized via hole to form a standard via within the standard via hole and an oversized via within the oversized via hole as taught by Choi in the teaching of US Patent so that it provides interconnection within the device.
Regarding claim 16 of pending application, US Patent teaches all the features as claimed in claim 13. 
Regarding claim 17 of pending application, US Patent teaches all the features as claimed in claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (SU 8,952,543).
Regarding claim 1, Lee teaches an integrated chip structure in fig. 8k, comprising: 
a standard contact (560) disposed within a dielectric structure (289s) on a substrate (101); 
an oversized contact (500) disposed within the dielectric structure(289s) and laterally separated from the standard contact (560), wherein the oversized contact has a larger width than the standard contact (See fig. 8S); 
an interconnect wire (650) vertically contacting the oversized contact (500); 
a through-substrate via (TSV) (400k) vertically extending through the substrate (101), wherein the TSV physically and vertically contacts the oversized contact (500) or the interconnect wire; and wherein the TSV vertically overlaps the oversized contact or the interconnect wire over a non-zero distance (see fig. 8).
Regarding claim 2, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the TSV (400K) arranged directly between interior sidewalls of the oversized contact (500) (see fig. 8k).
Regarding claim 4, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches a gate structure (200) disposed on the substrate (101); a first inter-level dielectric (ILD) layer (215) laterally surrounding the gate structure (200); and a second ILD layer (289K) on the first ILD layer (215), wherein the TSV (400k) extends through the first ILD layer (215) to contact the oversized contact (500) at a position that is separated from the second ILD layer (289k) by the oversized contact (500) (see fig. 8K).
Regarding claim 5, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches an inter-level dielectric (ILD) layer (refer to 289k) disposed on the substrate (101), wherein the TSV (400k) is laterally separated from the ILD layer (refer to a right portion of 289k) by the oversized contact (500).
Regarding claim 6, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the oversized contact (500) comprises a horizontally extending surface that faces the TSV and that laterally surrounds the TSV (see fig. 8k).
Regarding claim 7, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches the TSV has a bottommost surface (refer to the bottom surface of 400k) that physically contacts an upper surface of the oversized contact (refer to upper surface of 500).
Regarding claim 8, Lee teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lee teaches a dielectric liner (430k/420k) laterally separating the TSV (400k) from the substrate (101), wherein the TSV (400k) protrudes outward from directly between sidewalls of the dielectric liner (430k/420k).
Claims 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (2010/0224876).
Regarding claim 9, Zhu teaches an integrated chip structure in fig. 12, comprising: 
a standard via (refer to 42) disposed along a first side of a substrate (refer to an upper surface of substrate 8); 
an oversized via (refer to 41) disposed along the first side of the substrate (refer to the upper surface of substrate 8) and laterally separated from the standard via, wherein the oversized via has a larger width than the standard via; 
a first interconnect wire (refer to left 46) vertically contacting the oversized via; 
a second interconnect wire (refer to middle 46) vertically contacting the standard via and laterally separated from the first interconnect wire, the first interconnect wire (refer to left 46) and the second interconnect wire (refer to middle 46) being a same vertical distance from the first side of the substrate; and
 a through-substrate via (TSV) (refer to 10/12) extending through the substrate, wherein the TSV physically contacts the oversized via (41) or the first interconnect wire.  
Regarding claim 10, Zhu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Zhu teaches an imaginary horizontal line, which is parallel to the first side of the substrate, extends through sidewalls of the standard via and the oversized via (see notation below).  

    PNG
    media_image1.png
    555
    717
    media_image1.png
    Greyscale

Regarding claim 11, Zhu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Zhu teaches an imaginary horizontal line, which is parallel to the first side of the substrate, extends through sidewalls of the TSV and either the oversized via or the first interconnect wire (see notation below).

    PNG
    media_image1.png
    555
    717
    media_image1.png
    Greyscale
  	Regarding claim 14, Zhu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 12 of Zhu teaches an ILD layer (40) disposed on the substrate (8) and laterally surrounding the standard via (42), wherein the oversized via (41) completely separates the TSV from the ILD layer (40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2010/00224876) as applied to claim 9 above, and further in view of Choi (US 2019/0198426).
Regarding claim 12, Zhu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Zhu teaches a bottommost surface of the TSV (10/12) physically contacts the oversized via (41) or the first interconnect wire (see fig. 20).
Zhu does not teach a top of the oversized via and a bottom of the oversized via both have larger widths than the bottommost surface of the TSV.  
Choi teaches the same field of an endeavor wherein a top of the oversized via (refer to upper surface of 153) and a bottom of the oversized via (refer to bottom surface of 153) both have larger widths than the bottommost surface of the TSV (refer to the bottom surface of 134).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a top of the oversized via and a bottom of the oversized via both have larger widths than the bottommost surface of the TSV as taught by Choi in the teaching of Zhu in order to improve electrical characteristics and reliability of the semiconductor device (see par. 5).
Regarding claim 13, Zhu teaches all the limitations of the claimed invention for the same reasons as set forth above except for an etch stop layer disposed on the substrate and along sidewalls of a gate structure, wherein the oversized via contacts the etch stop layer. 
Choi teaches the same field of an endeavor wherein an etch stop layer (140; see par. 53) disposed on the substrate  (110) and along sidewalls of a gate structure (121), wherein the oversized via (153) contacts the etch stop layer (140). 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an etch stop layer disposed on the substrate and along sidewalls of a gate structure, wherein the oversized via contacts the etch stop layer as taught by Choi in the teaching of Zhu in order to prevent excess over-etch that may damage the underlying metal lines.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818